HASKINS, J,,
Specially Concurring Opinion:
While I join with the majority, I offer the following specially concurring opinion:
I respectfully suggest that the Freedmen should have timely raised their Constitutional and Treaty violation claims before passage of the Constitutional Amendment of March 3, 2007: however, they failed to do so. The Freedmen’s failure to timely raise the issues at bar, until after March 3, 2007, has divested this Court and the lower court of subject matter jurisdiction.
Failure to properly and timely raise these issues denied this Court the opportunity to timely address these weighty issues and determine whether it should enjoin the vote which gave rise to the Constitutional Amendment of March 3, 2007. The March 3, 2007, special election was held in compliance with Cherokee law, and included voting members of the Freedmen. An overwhelming majority of the citizens of the Cherokee Nation voted to support the Constitutional Amendment.
Once the Cherokee Nation Constitution was amended by a popular vote of the people on March 3, 2007, it then became woven into the legal fabric of the Cherokee people-by which this Court must abide. This Court [The Supreme Court of the Cherokee Nation], is a constitutionally created court. Each Justice has individually taken an oath to defend our Constitution—as a Whole.
Regardless of how this Court’s majority Opinion may be scrutinized and dissected, the issue at bar was not about race. The Court’s majority Opinion neither supports *314nor rejects the Freedmen’s citizenship with the Cherokee Nation. We find only that the Cherokee Courts lack subject matter jurisdiction to now resolve the Freedmen challenge.
Whether the March 3, 2007, Cherokee Nation vote of self-determination of its citizenry violates the Treaty of 1866 between the Cherokee Nation and the United States of American is now an issue for the two governments to resolve. I would also like to point out that the United States of America never sought to intervene in these proceedings.
After lengthy delay, the Freedmen issue is now ripe for resolution. This Court is the gatekeeper of the integrity of the judicial branch of government. Any further delay in announcing the Court’s majority Opinion is contrary to the will of the Cherokee people as expressed on March 3, 2007.